UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25108 UNILAVA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wyoming 80-0568736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 353 Sacramento Street, Suite 1500 San Francisco, CA 94111 (Address of principal executive offices, Zip Code) (415) 321-3490 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 15, 2011 is as follows: Class of Securities Shares Outstanding Common stock, no par value 1 Quarterly Report on Form 10-Q Three and Six Months Ended June 30, 2011 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page(s) Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits pursuant to Rule 405 of Regulation S-T. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying consolidated balance sheet of Unilava Corporation at June 30, 2011, the consolidated statements of operations for the three and six months ended June 30, 2011 and 2010 and the consolidated statements of cash flows for the six months ended June 30, 2011 and 2010, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. UNILAVA CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 Financial Statements Page(s) ConsolidatedBalance Sheets (Unaudited) 4 Consolidated Statements of Operations and Comprehensive Income (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-20 3 UNILAVA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) (audited) CURRENT ASSETS Cash $ $ Certificates of deposit - current Accounts receivable, net Other current assets Total current assets Fixed assets, net Certificates of deposit - Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred rent - current Line of credit Notes payable Notes payable - related party TOTAL CURRENT LIABILITIES Deferred rent - non current TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, no par value 5,000,000 shares authorized; issued and outstanding0 and0 outstanding at June 30, 2011 and December 31, 2010, respectively. - - Common stock, no par value 120,000,000 shares authorized; issued but not outstanding 100,052,888 and 100,052,888, respectively; issued and outstanding100,051,107 and100,051,107 at June 30, 2011 and December 31, 2010, respectively. Treasury stock, 1,781 and 1,781 shares at June 30, 2011 and December 31, 2010, respectively - - Accumulated deficit ) ) Accumulated other comprehensive loss (Foreign translation adjustment) ) ) STOCKHOLDERS' DEFICIT OF UNILAVA ) ) Non-controlling interest TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the unaudited consolidated financial statements. 4 UNILAVA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue $ Cost of revenue Gross profit Costs and Expenses Salaries and payroll taxes Selling, general & administrative Depreciation and amortization Total costs and expenses Loss from operations ) Other Income (Expense) Interest income 20 98 48 Other income Interest expense ) Other expense - ) - ) Total other income (expense) Loss before non-controlling interest ) Net loss allocable to non-controlling interest Net loss $ ) $ ) $ ) $ ) Comprehensive loss: Foreign currency translation adjustment $ ) $ $ $ Total comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic See accompanying notes to the unaudited consolidated financial statements. 5 UNILAVA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in operating activities: Depreciation and amortization Change in deferred rent ) Net loss allocated to non-controlling interest ) ) CHANGES IN OPERATING ASSETS AND LIABILITIES: Accounts receivable Other current assets ) Other assets Accounts payable and accrued expenses ) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Redemption of certificates of deposit - Purchase of furniture and equipment ) ) CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdraft - ) Proceeds from notes payable - Proceeds from line of credit 48 - Repayment of line of credit ) ) Proceeds from related party notes payable Repayment of related party notes payable ) ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCREASE (DECREASE) IN CASH ) CASH, beginning of period CASH, end of period $ $ Interest paid $
